Citation Nr: 0735716	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1954.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    
Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant her representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim. 
VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has also held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record shows that the RO provided VCAA notice in a letter 
dated in September 2003; however, that letter was deficient 
and the case must be remanded for further development under 
the VCAA.  In the letter, the RO failed to explain what the 
evidence needed to show to establish entitlement to DIC under 
38 U.S.C.A. § 1151, what information and evidence VA will 
seek to provide, and what evidence the claimant is expected 
to provide.  The RO also failed to inform the appellant of 
the disability rating and effective date elements of a 
service connection claim.  The appellant must be notified of 
these elements before the Board can adjudicate this claim.

VA's duty to assist includes making reasonable efforts to 
help a claimant obtain evidence needed to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  For records in the custody of federal agencies, VA 
must make as many requests as are necessary to obtain 
relevant records.  38 C.F.R. § 3.159(c) (2007).  These 
records include records from VA medical facilities.  Id.  

Here, the appellant is claiming that her husband died as a 
result of receiving substandard care at the Detroit VAMC 
during his hospitalization there from September 1997 to May 
1998.  Specifically, the appellant alleged in a statement 
dated in September 2003 that during his admission the veteran 
underwent a procedure to remove fluid from his lung.  The 
appellant stated that the veteran was given the wrong 
anesthesia, causing his heart to stop and resulting in severe 
brain damage, a heart attack, and a stroke.  The appellant 
alleged that the physicians admitted the mistake at the time.  
In various statements submitted throughout the course of this 
appeal the appellant asserted that this incident occurred in 
either September 1997 or October 1997.  

To substantiate the claim, the RO sent a memorandum, dated in 
June 2004, to the Detroit VAMC, in which it requested the 
veteran's medical and surgical records, consent form, and 
progress notes.  In that memorandum the RO also requested a 
medical opinion indicating "whether the veteran incurred 
additional disabilities during the September 1997 period of 
hospitalization due to improper treatment."    

In response to the RO's request, Dr. A.P., in a letter dated 
in September 2004, stated "I was given the records of [the 
veteran] to review for a Medical Opinion . . . "  Dr. A.P. 
continued that "[a]fter going through the extensive records, 
I did not find any information that related to that specific 
episode of care that resulted in the patient's disability."  
Dr. A.P. stated that in the absence of such records, he was 
unable to provide the requested opinion.

It unclear from Dr. A.P.'s response whether a thorough search 
for relevant records was conducted.  It is possible that Dr. 
A.P. was referring to evidence already in the veteran's 
claims file when he referred to the "extensive records."  
There are no other notations in the claims file indicating 
that a search has been conducted.  Interestingly, in March 
2005, the appellant submitted a VAMC discharge summary 
showing that the veteran was hospitalized at VAMC from 
September 1997 to May 1998.  In that discharge summary, J.R., 
Physician Assistant, Certified, noted that on October 15, 
1997 the veteran went into cardiac arrest and pulmonary 
arrest while in the Catheterization Laboratory for 
pericardial centesis.  In light of this discharge summary 
showing that the veteran was admitted to the VAMC for 5 
months, the fact that VA has obtained no treatment records 
from this period, and the fact that it is not clear that a 
thorough search has been conducted, the case must be remanded 
so that all records pertaining to this hospitalization can be 
obtained.
  


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter advising her of the elements 
needed to substantiate a claim for DIC 
under 38 U.S.C.A. § 1151.  Such notice 
letter should also advise the appellant of 
the respective obligations of VA and the 
appellant in obtaining that evidence.  The 
appellant should also be requested to 
provide any evidence in her possession 
(not already submitted) that pertains to 
the claim and advised of the disability 
rating and effective date elements of a 
service connection claim.  See 
Dingess/Hartman, 19 Vet. App. at 473.  

2.  Obtain all treatment records from the 
Detroit VAMC pertaining to the 
hospitalization from September 1997 to May 
1998 that are not already in the claims 
file.  Such records shall include, but are 
not limited to, inpatient progress notes, 
outpatient treatment reports/notes, 
operative reports, consultations, 
admission reports, and discharge 
summaries.  Requests for such records and 
any negative responses from the Detroit 
VAMC must be made part of the claims file.

3.  After completion of the foregoing, and 
regardless of whether any additional 
evidence is obtained, the claims file 
should be returned to an appropriate 
physician for a medical opinion.  The 
physician should be asked to state whether 
the veteran incurred additional disability 
or death as a result of his 
hospitalization between September 1997 and 
May 1998.  Specifically, the physician 
must comment on the episode of 
cardiopulmonary arrest on October 15, 1997 
while in the Catheterization Laboratory 
for pericardial centesis and whether the 
anesthesia used contributed to any 
complications.  The physician should also 
state whether any additional disability or 
death was the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA; or whether it was due to 
an event not reasonably foreseeable.  

4.  Thereafter, the appellant's claim of 
entitlement to DIC under § 1151 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



